DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Kiersten Idzorek on January 14, 2022.  The application has been amended as follows:
Claim 107 has been replaced with the following: ‘An ablation probe, comprising: an elongate shaft having a proximal end and a distal end, wherein the distal end comprises a sharpened, open-ended, tapered tip ablative element; a perfusion lumen longitudinally extending within the shaft; at least one perfusion exit port in fluid communication with the perfusion lumen: a connector assembly, the connector assembly comprising a housing having a proximal end and a distal end, wherein the distal end of the housing comprises a threaded nut directly coupled to the proximal end of the shaft; a pump assembly disposed within the housing of the connector assembly, the pump assembly configured for pumping infusaid through the perfusion lumen and out the at least one perfusion exit port; a reservoir for storing the infusaid of the pump assembly; and a perfusion inlet port configured for transferring infusaid from an external source into the reservoir for storing the infusaid of the pump assembly; wherein the pump assembly comprises a plunger, the plunger having a pumping stroke that displaces the infusaid from the reservoir into the perfusion lumen, and a return 
Claims 108, 111-113, 116, and 127 have been cancelled.
Claims 114, 117, and 126 have been amended to depend from ‘claim 107’.

Allowable Subject Matter
Claims 107, 109, 110, 114, 115, 117-121, 125, 126, and 128 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “An ablation probe, comprising: an elongate shaft having a proximal end and a distal end, wherein the distal end comprises a sharpened, open-ended, tapered tip ablative element; a perfusion lumen longitudinally extending within the shaft; at least one perfusion exit port in fluid communication with the perfusion lumen: a connector assembly, the connector assembly comprising a housing having a proximal end and a distal end, wherein the distal end of the housing comprises a threaded nut directly coupled to the proximal end of the shaft; a pump assembly disposed within the housing of the connector assembly, the pump assembly configured for pumping infusaid through the perfusion lumen and out the at least one perfusion exit port; a reservoir for storing the infusaid of the pump assembly; and a perfusion inlet port configured for transferring infusaid from an external source into the reservoir for storing the infusaid of the pump assembly; wherein the pump assembly comprises a plunger, the plunger having a pumping stroke that displaces the infusaid from the reservoir into the 
The most pertinent prior art references of record are U.S. 5,697,927 and U.S. 2003/0212394, which both disclose a system comprising several of the claimed limitations.  However these references both fail to explicitly disclose the specifically-claimed “pump assembly” (especially regarding its relationship with the housing) and the specifically-claimed ‘shaft-connector assembly’ configuration.  While U.S. 2004/0016427 is also deemed to be pertinent, upon further consideration it fails to cure these specific deficiencies.  No other prior art references were found that would overcome the deficiencies of these references.  Therefore, Examiner asserts that there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
It should also be noted that upon further consideration, any remaining Double Patenting rejections have been withdrawn in view of the finalized language of the claims.
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794